     Case 2:18-cv-09747-FMO-SS Document 36 Filed 08/23/21 Page 1 of 1 Page ID #:78



1

2

3

4

5

6

7                                     UNITED STATES DISTRICT COURT

8                                CENTRAL DISTRICT OF CALIFORNIA

9

10                                              )   Case No. CV 18-9747 FMO (SSx)
     HERA PRINT, INC.,                          )
11                                              )
                         Plaintiff,             )
12                                              )
                  v.                            )
13                                              )   JUDGMENT
                                                )
14   CHARLOTTE RUSSE, INC.,                     )
                                                )
15                       Defendant.             )
                                                )
16
           IT IS ADJUDGED that the above-captioned action is dismissed without prejudice.
17
     Dated this 23rd day of August, 2021.
18

19
                                                                       /s/
20                                                             Fernando M. Olguin
                                                           United States District Judge
21

22

23

24

25

26

27

28
